Citation Nr: 0113151	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a respiratory 
disorder, on a direct basis.

3.  Entitlement to service connection for respiratory 
symptoms, as a chronic disability resulting from an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ADT) from 
August 1980 to December 1980.  Thereafter, she served on 
active duty from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Philadelphia, 
Pennsylvania RO.  (The Board notes that the veteran initially 
filed a claim for service connection for a bilateral foot 
disability in 1994, which was denied by the RO in April 1995.  
The veteran was notified of that decision by letter dated in 
May 1995; however, she failed to file a timely appeal 
therefrom and that action became final.  It therefore appears 
that in May 1997, the RO first found that new and material 
evidenced had been submitted to reopen the claim for service 
connection for a bilateral foot disability, and after 
reopening the claim the RO considered the claim for service 
connection for a bilateral foot disability on the merits.)

In February 2001, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).



REMAND

The veteran contends that the RO erred by failing to grant 
service connection for respiratory problems, including as due 
to undiagnosed illness, and a bilateral foot disability.  The 
Board notes that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required. 

Preliminary review of the record reveals that the veteran has 
had unverified service in the Army Reserves.  Specifically, 
an April 1998 report of contact notes that the veteran had 
reserve duty in Korea in 1997.  In addition, the veteran has 
alleged that the service medical records of record are 
incomplete.  Specifically, she has alleged receiving 
treatment for fractures in both feet during her basic 
training in 1980.  On remand, all periods of active service, 
including ADT, should be verified.  In addition, any 
outstanding service medical records should be associated with 
the claims file.

In addition, the veteran testified during a February 2001 
hearing before the Board that she has received treatment at 
the VA Medical Center (VAMC) in Altoona, Pennsylvania since 
1992 and the VA Outpatient Clinic in Allentown, Pennsylvania 
since 1994.  Significantly, however, no attempt was made to 
obtain the veteran's complete record of VA treatment at the 
Altoona VAMC and the Allentown VA Outpatient Clinic.

The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records 
must be associated with the file before further review of the 
veteran's claims may be undertaken.

With regard to the veteran's claim for service connection for 
a bilateral foot disability, private treatment records note 
that the veteran underwent surgery on her feet in 1979 and 
1980.  A February 2001 hearing transcript notes the veteran's 
contentions that problems with her feet were aggravated by 
the wearing of combat boots during service.  The veteran 
further testified that she broke both feet during basic 
training in 1980.

The Board notes that although the veteran was afforded a VA 
examination in June 1998, no opinion was offered as to the 
etiology of any currently found foot disability.  The Board 
therefore finds that another VA examination should be 
accomplished in order to ascertain the nature and etiology of 
any currently found foot disability.  Prior to the 
examination, any additional relevant medical records should 
be obtained.

With regard to the veteran's claim for service connection for 
respiratory symptoms, as a chronic disability resulting from 
an undiagnosed illness, the Board notes that in August 1996, 
the RO issued a letter to the veteran advising, in part, that 
she could submit medical and nonmedical evidence indicating 
that she had an undiagnosed illness which began either during 
active service in the Southwest Asia theater of operations or 
within two years thereafter.  However, in April 1997, the VA 
published a new rule, effective retroactively to November 2, 
1994, to expand the period within which disabilities 
resulting from undiagnosed illnesses suffered by Gulf War 
veterans must become manifest to a compensable degree in 
order for entitlement for compensation to be established.  
The presumptive period was expanded to December 31, 2001.  62 
Fed. Reg. 23,139 (April 29, 1997).

In a September 1999 Statement of the Case (SOC), the RO cited 
to this revised regulation.  However, the veteran was not 
advised of the types of medical evidence (hospital reports, 
doctor's statements, etc.) and nonmedical evidence (reports 
of time lost from work, lay statements concerning changes in 
physical appearance and/or physical abilities, etc.) that she 
could submit in support of her existing claim.  To ensure due 
process, the RO should issue a new development letter to the 
veteran, again detailing the change in the presumptive period 
and advising her about the types of evidence she may submit 
in support of her claim for service connection.

The Board further notes that under the provisions of VBA 
Circular 20-92-29 (Revised July 2, 1997), the RO is required 
in claims alleging disability from exposure to environmental 
agents while in the Persian Gulf to "undertake all required 
development action, including requesting a VA general medical 
examination."  Other specialist examinations are to be 
ordered as appropriate.  In addition, VBA All-Stations Letter 
98-17 (2/26/98) contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  The new VA examinations of the 
veteran should be conducted in accordance with these 
guidelines and the RO is advised to provide the examiner with 
a copy of the guidelines prior to scheduling the examination.  
The RO is advised to make certain that the examinations 
conform precisely to the guidelines before readjudicating the 
issue.

The Board regrets any further delay in this case.  However, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.  
Therefore, this case is REMANDED for the following action:

1.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
U.S. Army Reserve service and any periods 
of ADT.  In addition, the RO should 
arrange for an exhaustive search for all 
service medical records during all 
periods of service, including ADT.  The 
efforts to obtain such records should be 
documented.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by 
the Secretary to obtain those records and 
any further action to be taken by VA with 
respect to the claims.

2.  The RO should contact the veteran and 
inquire as to where she has received 
treatment for foot problems and 
respiratory problems since service.  
After obtaining the necessary releases, 
the RO should then contact the named 
medical providers and request copies of 
all previously unobtained medical 
records, including any that may have been 
prepared at the Altoona VAMC and the 
Allentown VA Outpatient Clinic as 
indicated by the veteran during her 
February 2001 hearing before the Board.  
All records obtained should be associated 
with the claims file.  If the RO is 
unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the 
claims.

3.  The RO should issue the veteran a new 
development letter, in accordance with 
VBA Circular 20-92-29 (Revised July 2, 
1997) for the claim of service connection 
for respiratory symptoms as a chronic 
disability resulting from an undiagnosed 
illness.  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file. 

4.  Thereafter, the veteran should be 
afforded a VA examination conforming to 
the criteria for conducting Gulf War 
examinations as contained in VBA All- 
Stations Letter 98-17 (2/26/98).  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note and detail 
all reported respiratory symptoms.

c.  The examiner should conduct a 
comprehensive general medical 
examination, following the AMIE General 
Medical Examination worksheet.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to respiratory 
symptoms and state what precipitates and 
what relieves them.

d.  The examiner should list all 
diagnosed conditions and state which 
respiratory symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with each 
condition.  If all respiratory symptoms, 
abnormal physical findings, and abnormal 
laboratory test results are associated 
with a diagnosed condition, additional 
specialist examinations for diagnostic 
purposes are not needed.

e.  However, if there are respiratory 
symptoms, abnormal physical findings, or 
abnormal laboratory test results that 
have not been determined to be part of a 
known clinical diagnosis, further 
specialist examinations will be required 
to address these findings.  These should 
be ordered by the general medical 
examiner.  

f.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the respiratory symptoms, 
abnormal physical findings, and abnormal 
laboratory test results that have not 
been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

5.  The veteran should be afforded a 
special VA podiatric examination to 
ascertain the nature and etiology of any 
foot disability currently present.  All 
indicated tests should be conducted.  The 
claims folder must be made available to 
the examiner for review prior to 
conducting the examination.  All clinical 
findings should be clearly set forth in 
the examination report.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
currently found foot disability was 
incurred in or aggravated during a 
verified period of active duty or active 
duty for training.  Full supporting 
rationale should be provided for all 
opinions expressed.

6.  The RO should review the examination 
reports to ensure that they are adequate 
for rating purposes.  If any examination 
report is inadequate for any reason, the 
RO should return it to the examining 
physician and request that all questions 
be answered.

7.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and her 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




